 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     JASWINDER SINGH PABLA,
 7
                                Plaintiff,                 CASE NO. 2:18-cv-01660-BAT
 8
             v.                                             ORDER GRANTING UNITED
 9                                                          STATES’ MOTION FOR A
     US CITIZENSHIP AND IMMIGRATION                         STAY OF CASE IN LIGHT OF
10   SERVICES, et al.,                                      LAPSE OF APPROPRIATIONS
11                              Defendants.

12
            Defendants seek a stay of proceedings commensurate with the duration of the lapse in
13
     appropriations for the United States Department of Justice. Dkt. 10. Plaintiff is not opposed to
14
     the motion. Id., p. 2. The Court, having reviewed the motion, hereby ORDERS:
15
            Defendants’ motion (Dkt. 10) is GRANTED. All pending deadlines, including the trial
16
     date, are STAYED and current deadlines are EXTENDED commensurate with the duration of
17
     the lapse in appropriations. Defendants shall notify the Court when appropriations have been
18
     received.
19
            DATED this 24th day of January, 2018.
20


                                                          A
21

22                                                        BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
23




     -1
